Porter, J.

delivered the opinion of the court.
The petitioners state, that they commenced an action by attachment against one McClelland, who was their debtor, and were proceeding to obtain final judgment against him, when the defendants intervened in the suit, and by their intervention procured a judgment of the district court, which illegally set aside the attachment, and dismissed the petitioners action.
The petition charges this intervention to be illegal and improper — that the judgment of the court was erroneous — that the petitioners had a just cause of action — that they filed exceptions to the petition in intervention, which the court disregarded — and that in consequence of these illegal proceedings, they have suffered damage to the amount of five hundred dollars.
It concludes with a prayer, that the attachment suit against M’C,elland may be reinstated, and that the defendants may pay the damages already stated.
To this petition the defendants put in the plea of res judi-cata, which the court below sustained, and the petitioners appealed.
damages against intervenors or third parties in a who obtained judg ment and dismissed the plaintiff’s attachment suit, is whiie^ suctfjudgment stands unre-versed and unap-pealed from
court cannot'ex-ofthí district court unless brought before it, by an appeal in the case it-action of nuUitya£ properly brought, and carried up.
The court did not err in doing so. The action is of a ve- , ry novel character, and wholly untenable. It is an attempt to recover damages fromthe defendants fo ’rbeing parties to a suit in which judgment was rendered against the plaintiffs, and that without any allegation of fraud on their part. This cannot be done. To enable us to give judgment for the plaintiffs, we must examine the correctness of the decree in r 7 the other suit, and while it stands unreversed, we have no . .... authority to do so. As we said m the case of Uuiour vs. Camfranc, the validity of a sentence rendered by a court of competent jurisdiction cannot be enquired into collaterally , r , . , , , , It is as a plea, a bar, or evidence, conclusive between the parties. The errors which it may contain, were questions for decision of the court which tried the cause, and we have no power to examine how they were decided, unless regularly brought before us by appeal; or by an action of nullity in those cases where the law affords such remedy.— H Martin, 608.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs,